2020 IL App (4th) 190917
                                                                                        FILED
                                          NO. 4-19-0917                          September 21, 2020
                                                                                     Carla Bender
                                 IN THE APPELLATE COURT                          4th District Appellate
                                                                                       Court, IL
                                          OF ILLINOIS

                                      FOURTH DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                       )        Appeal from the
           Plaintiff-Appellant,                             )        Circuit Court of
           v.                                               )        McLean County
 MEHUL PATEL,                                               )        No. 19DT342
           Defendant-Appellee.                              )
                                                            )        Honorable
                                                            )        Pablo A. Eves,
                                                            )        Judge Presiding.


               JUSTICE DeARMOND delivered the judgment of the court, with opinion.
               Presiding Justice Steigmann and Justice Holder White concurred in the judgment
               and opinion.

                                            OPINION


¶1             In June 2019, defendant, Mehul Patel, was charged by citation with one count of

misdemeanor driving under the influence of alcohol (DUI) (625 ILCS 5/11-501(a)(2) (West

2018)). On June 24, 2019, at approximately 12 a.m., a Normal police officer observed defendant’s

speeding vehicle and initiated a traffic stop. The officer observed visible signs of intoxication,

smelled alcohol emitting from defendant’s car, and defendant admitted he had been drinking. After

showing indicators of impairment on standard field sobriety tests, the officer arrested defendant

for DUI. Defendant moved “to quash his arrest and suppress evidence pursuant to 725 ILCS

5/114-12,” contending the police officer who stopped him for speeding had “no reasonable

articulable suspicion that the [d]efendant was driving under the influence *** to extend the initial

detention.” Following a hearing on defendant’s motion, during which it first viewed the footage
of the traffic stop from the officer’s body and dashboard cameras and then heard testimony from

the arresting officer and defendant, the trial court granted defendant’s suppression motion.

¶2             On appeal, the State argues the trial court erred in “determin[ing] *** the police

officer lacked *** reasonable suspicion to request defendant to perform field sobriety tests.” We

agree and reverse.

¶3                                      I. BACKGROUND

¶4             At approximately 12 a.m. on June 24, 2019, Officer Jordan Krueger of the Normal

Police Department sat in his squad car in the 1000 block of East College Avenue monitoring for

speeders on the 30-mile-per-hour thoroughfare. Upon observing a speeding vehicle and using a

handheld radar unit, Krueger clocked the vehicle’s speed at 49 miles per hour. He testified he had

tested the radar gun before and after his shift and it worked properly during each test. He pursued

the vehicle and initiated a traffic stop to issue a speeding citation. Krueger testified he observed

no weaving, drifting, or erratic braking by the speeding car as he pursued it.

¶5             Once the speeding vehicle stopped, Krueger approached it on the driver’s side and

met with the car’s lone occupant—the driver, defendant, who produced his license and proof of

insurance without incident. Krueger informed defendant he stopped him for speeding and told him

the clocked speed. Defendant said he thought he was driving 35 miles per hour, which he believed

was the speed limit. While speaking with defendant, Krueger “noticed that [defendant’s] eyes were

glassy or glossy and *** could smell the odor of an alcoholic beverage emitting from the vehicle

and him.” Upon inquiry from Krueger, defendant reported he had just left a restaurant in downtown

Bloomington, Bakery and Pickle. Defendant said he met his brother for dinner and a few drinks.

He admitted consuming alcohol, specifically 2½ India pale ale (IPA) beers. From his training and

experience, which included 72 hours of DUI training and over 250 DUI investigations, Krueger



                                                -2-
understood IPAs generally contained a higher alcohol content compared to standard beer. Krueger

testified this initial discussion with defendant lasted approximately five minutes. He testified he

then returned to his squad car to issue defendant a speeding ticket and “prepare for standardized

field sobriety tests” because, based on his observation of and discussion with defendant, he

suspected defendant “might be under the influence of alcohol.” The footage of the stop confirmed

Krueger’s testimony by showing him advise his colleague (an unidentified officer at the scene)

that he planned to conduct a “55” in front of his car. In his squad car, Krueger completed the

speeding ticket and placed it and defendant’s driver’s license on his car’s dashboard.

¶6             Krueger then returned to defendant’s vehicle and asked him to step outside for field

sobriety testing. Krueger confirmed he did not return the speeding ticket or driver’s license to

defendant. Based on defendant’s performance during testing, Krueger arrested him for DUI (625

ILCS 5/11-501(a)(2) (West 2018)).

¶7             In August 2019, defendant filed a “Motion to Quash Arrest and Suppress

Evidence,” alleging Krueger unreasonably prolonged the traffic stop for field sobriety testing

because he had “no reasonable articulable suspicion that the Defendant was driving under the

influence.” In December 2019, the trial court held a hearing on defendant’s motion. Defendant

moved to admit two exhibits showing the traffic stop: (1) 7 minutes and 46 seconds of footage

from Officer Kruger’s body camera and (2) 8 minutes and 10 seconds of footage from the

dashboard camera in Krueger’s squad car. The trial court admitted the videos without objection

and watched them before hearing testimony from Krueger and defendant. During argument,

defense counsel acknowledged, “I’m not contesting the initial basis for the stop, that there was

speeding.” She explained, “[w]e are however challenging the continued detention” because “glassy

eyes, an odor of alcohol, and [defendant] admit[ing] to drinking at a bar” did not provide Krueger



                                               -3-
with reasonable suspicion defendant committed or was committing DUI. Defense counsel

highlighted what Krueger did not observe that night—he did not see defendant’s car weaving,

drifting, or braking erratically; he did not see defendant disheveled; he did not see defendant

struggle to produce his license or insurance; and he did not hear defendant slur his speech. The

State countered by arguing defendant failed to make a prima facie case for an unreasonable seizure.

The State maintained Krueger properly stopped defendant for speeding and quickly developed

reasonable suspicion that defendant was driving under the influence of alcohol. The State argued,

“there’s no illegal search or seizure here” because Krueger observed “multiple [DUI] factors here,

and they’re reliable and they’re reasonable mostly from the admission of the Defendant himself.”

¶8             The trial court rendered its decision on the record, phrasing the issue as follows: “I

think the big question is whether or not there was sufficient reasonable, articulable suspicion for

the officer to proceed forward with a DUI traffic stop or with the DUI investigation rather[.]” The

court reiterated, “[t]he Defendant [is] not disputing the initial speeding violation.” The court stated

it considered the two videos and witness testimony in coming to a decision. It noted Officer

Krueger’s “observations *** include[d] glassy eyes and an odor of alcohol along with the

Defendant admitting drinking at a bar I believe it was just 35 minutes prior.” The court explained:

               “[W]e need to look at the totality of the circumstances, and that’s

               what is of greatest concern to the Court, that so many times in these

               cases now what I’m finding is that I’m getting cherry picking and I

               see this happening again here. And I’m glad the officer is in here

               because I think the officer did an excellent job, but I’m concerned

               about the cherry picking that’s going on.”




                                                 -4-
¶9             The trial court noted Officer Krueger did not observe defendant driving erratically.

It also noted defendant cooperated with Krueger and had no trouble speaking or producing his

driver’s license and proof of insurance. But in view of these nonobservations, it lamented:

               “Again, so the Court is kind of in a quandary because, yes, if you

               want to take out the fact that there were—appeared to be an odor of

               alcoholic beverage, glossy eyes, and an admission to drinking, even

               just stopped drinking 35 minutes ago then that could be something.

               Yes, it is something that an IPA is typically stronger alcohol content

               than a regular beer. Yes, the officer is properly trained I think

               making good decisions here.”

¶ 10           The court ultimately granted defendant’s motion to suppress, finding “if we actually

take the totality of the circumstances there’s just not enough to believe that there was sufficient

supporting facts taken in a whole. I don’t know that I’m criticizing the officer. *** [B]ut I’m

concerned about the cherry picking. That’s my main concern.”

¶ 11           This appeal followed.

¶ 12                                      II. ANALYSIS

¶ 13           Before we take up the analysis of this case, we would be remiss if we did not note,

once again, our disapproval of the practice of filing meaningless motions “to quash arrest” when

the true purpose of the motion is to suppress evidence. See People v. Dunmire, 2019 IL App (4th)

190316, ¶¶ 28-31; see also People v. Evans, 2017 IL App (4th) 140672, ¶ 13, 73 N.E.3d 139;

People v. Winchester, 2016 IL App (4th) 140781, ¶ 30, 66 N.E.3d 601; People v. Ramirez, 2013

IL App (4th) 121153, ¶¶ 59-68, 996 N.E.2d 1227; People v. Hansen, 2012 IL App (4th) 110603,




                                               -5-
¶ 62, 968 N.E.2d 164. As we also noted numerous times before, if trial courts would refuse to

accept such motions and instead require counsel to properly plead, the practice might end.

¶ 14           Turning next to the issues, the State argues “the trial court erred when it determined

that the police officer lacked sufficient reasonable suspicion to request defendant to perform field

sobriety tests.” We agree.

¶ 15           “Vehicle stops” for even minor traffic violations “are subject to the fourth

amendment’s reasonableness requirement” because they amount to seizures of the persons in the

car. People v. Hackett, 2012 IL 111781, ¶ 20, 971 N.E.2d 1058; see also People v. Jones, 215 Ill.

2d 261, 270, 830 N.E.2d 541, 549 (2005). Generally, a vehicle stop passes constitutional muster,

meaning it is reasonable, when a police officer has “probable cause to believe that a traffic

violation has occurred.” Whren v. United States, 517 U.S. 806, 810 (1996). But because “[t]he

United States Supreme Court has observed that the usual traffic stop is more analogous to a Terry

[v. Ohio, 392 U.S. 1 (1968)] investigative stop than to a formal arrest,” a police officer may also

stop a vehicle and detain its occupants based on reasonable suspicion—articulable, specific facts

(and the rational inferences therefrom)—that suggest a crime has been or is about to be committed.

Jones, 215 Ill. 2d at 270; Hackett, 2012 IL 111781, ¶ 20. “ ‘Although “reasonable, articulable

suspicion” is a less demanding standard than probable cause, an officer’s suspicion must amount

to more than an “inchoate and unparticularized suspicion or ‘hunch’ ” of criminal activity.’ ”

Dunmire, 2019 IL App (4th) 190316, ¶ 73 (quoting People v. Timmsen, 2016 IL 118181, ¶ 9, 50

N.E.3d 1092, quoting Terry, 392 U.S. at 27). All told, “[a] reasonable suspicion is considerably

less than proof of wrongdoing by a preponderance of the evidence and ‘obviously less’ than that

necessary for probable cause.” Dunmire, 2019 IL App (4th) 190316, ¶ 41 (quoting Navarette v.

California, 572 U.S. ___, ___, 134 S. Ct. 1683, 1687 (2014)).



                                               -6-
¶ 16           Be it based on either probable cause or reasonable suspicion, “[a] seizure justified

only by a police-observed traffic violation” may “ ‘become[ ] unlawful if it is prolonged beyond

the time reasonably required to complete [the] mission’ of issuing a ticket for the violation.”

Rodriguez v. United States, 575 U.S. 348, 350-51 (2015) (quoting Illinois v. Caballes, 543 U.S.

405, 407 (2005)). Consequently, upon completing this mission and issuing the citation, a police

officer should let all the individuals go on their way. People v. Easley, 288 Ill. App. 3d 487, 491,

680 N.E.2d 776, 780 (1997). But when, in the course of inquiring into the traffic violation and

issuing the ticket, the officer develops reasonable suspicion a different crime has been or is being

committed, “further detention may be warranted.” Easley, 288 Ill. App. 3d at 491. For example,

“[i]n a DUI case, if an officer has a reasonable suspicion based on specific and articulable facts

that a driver is under the influence of alcohol, field sobriety tests *** may be justified.” (Internal

quotation marks omitted.) Village of Plainfield v. Anderson, 304 Ill. App. 3d 338, 342, 709 N.E.2d

976, 979 (1999). When “judging a police officer’s conduct” in detaining a vehicle based on either

probable cause or reasonable suspicion, “we apply an objective standard.” Hackett, 2012 IL

111781, ¶ 29. “The test is not what the officer should have seen, but whether, viewed objectively,

the totality of the facts and circumstances known to the officer at the time of the stop would warrant

a reasonable and prudent person to believe a crime had been committed.” (Emphasis added and

internal quotation marks omitted.) Dunmire, 2019 IL App (4th) 190316, ¶ 73. Bearing this in mind,

we turn our attention to the case at hand.

¶ 17           To be clear, this case begins with what everyone (the State, defendant, the trial

court, and now us) agrees was a valid probable cause traffic stop for speeding. There is no question

the initial traffic stop satisfied the fourth amendment’s reasonableness requirement. Indeed, the

trial court concluded, “the traffic stop was fine.” Officer Krueger had probable cause (and



                                                -7-
necessarily reasonable suspicion) that defendant was committing a traffic violation. Krueger

clocked defendant driving over the 30-mile-per-hour speed limit, and defendant admitted he was

speeding. See Jones, 215 Ill. 2d at 271 (explaining since the officer observed the driver commit a

traffic violation, the “initial stop of [the] vehicle was supported by probable cause and, therefore,

was justified at its inception”). Defendant, therefore, did not (and does not) contest the initial stop.

¶ 18           Rather, believing Officer Krueger lacked reasonable suspicion of DUI to justify

having him submit to field sobriety testing, defendant challenged as unlawful his “unreasonably

prolonged” detention following the initial traffic stop. The trial court agreed and granted his

suppression motion—a decision subject to de novo review. Hackett, 2012 IL 111781, ¶ 18. The

State appealed, arguing the trial court erred because Officer Krueger had reasonable suspicion to

detain defendant for field sobriety testing. For the following reasons, we agree with the State and

reverse the trial court’s judgment.

¶ 19           Since this case began with a valid traffic stop for speeding, our inquiry into whether

Officer Krueger had reasonable suspicion to prolong the lawful traffic stop for field sobriety testing

does not begin when Krueger first observed the speeding vehicle but when he first encountered

defendant. In other words, the totality of the circumstances for this brief investigatory detention

under Terry began when Krueger approached defendant’s vehicle. Before that point, this was a

probable cause traffic stop for speeding. Although defendant and the trial court highlighted certain

circumstances leading up to the stop for speeding—defendant’s driving showed no weaving, no

erratic braking, no drifting, and he appropriately signaled and appropriately stopped the vehicle—

those circumstances are irrelevant to our inquiry here.

¶ 20           This case transitioned from a routine traffic stop for speeding into a separate DUI

investigation when Officer Krueger met with defendant. Officer Krueger testified he suspected



                                                 -8-
defendant of DUI when he saw his glossy eyes, smelled alcohol on his person and in the car, and

heard defendant say he was coming from a restaurant where he drank 2½ IPA beers. Krueger

pointed to specific, articulable facts—not to inchoate, unparticularized hunches—suggesting he

encountered a possible DUI in progress. Likewise, the reasonable inferences from these specific,

articulable facts could lead a reasonable, prudent person to suspect defendant might be driving

under the influence. See Dunmire, 2019 IL App (4th) 190316, ¶ 72 (“ ‘To justify a Terry stop,

officers must be able to point to specific and articulable facts that, considered with the rational

inferences therefrom, make the intrusion reasonable.’ ” (quoting People v. McMichaels, 2019 IL

App (1st) 163053, ¶ 22)). Officer Krueger did not have to know with any level of certainty that

defendant was driving under the influence before detaining him briefly for field sobriety testing—

he needed to have particular, articulable facts suggesting defendant might be driving under the

influence. People v. Close, 238 Ill. 2d 497, 511, 939 N.E.2d 463, 471 (2010) (“Terry *** does not

require that the officer ‘know’ that the driver is committing a crime.”); Dunmire, 2019 IL App

(4th) 190316, ¶ 41 (ranking reasonable suspicion as a standard “less than proof of wrongdoing by

a preponderance of the evidence[,] *** ‘obviously less’ than *** probable cause” and, of course,

less than “proof beyond a reasonable doubt”).

¶ 21           Officer Krueger had no reason to suspect DUI as he pursued and eventually stopped

defendant’s speeding vehicle. He acknowledged as much under oath, saying he stopped defendant

for speeding only. But Krueger came to suspect DUI when he encountered defendant’s person,

transitioning the routine traffic stop into a separate DUI investigation.

¶ 22           Though not dispositive here, we find instructive our supreme court’s opinion in

People v. McDonough, 239 Ill. 2d 260, 940 N.E.2d 1100 (2010). There, a police officer approached

a vehicle parked on the side of a busy four-lane highway late at night to offer assistance. The



                                                -9-
officer explained the vehicle had not been parked there a few minutes before, so he wanted to offer

help in case the vehicle or driver were in distress. The officer stated he had no suspicion or hunches

when he approached the car. When the driver rolled down the window, the officer smelled alcohol.

He asked the driver “ ‘how much he had to drink,’ ” to which the driver said “ ‘three.’ ” Only then

did the officer suspect DUI and ask the driver to submit to field sobriety testing. McDonough, 239

Ill. 2d at 262-63. The supreme court found the initial seizure reasonable under the community

caretaking exception to the fourth amendment. McDonough, 239 Ill. 2d at 273. Then the court

explained: “When [the driver] rolled down his window and opened his mouth to speak, [the officer]

acquired the reasonable suspicion necessary to further detain and investigate [the driver].”

McDonough, 239 Ill. 2d at 274. Since it found no fourth amendment violation in either the initial

stop or the detention for field sobriety testing, the supreme court confirmed that the trial court erred

in granting the driver’s motion to suppress. McDonough, 239 Ill. 2d at 274-75.

¶ 23            Though dealing with an initial stop based on community caretaking rather than

probable cause, McDonough illustrates how in the midst of a reasonable inquiry a police officer

may develop reasonable suspicion, unrelated to the reason for the initial encounter, to further detain

a defendant for investigation into a separate matter. That is what happed here. Like McDonough,

Officer Krueger reasonably seized defendant and had no suspicion defendant was driving under

the influence until defendant rolled down his window and Krueger encountered him. It has

happened in other cases, too. See Village of Plainfield, 304 Ill. App. 3d at 342 (following a valid

traffic stop for a cracked windshield, the officer developed unrelated reasonable suspicion for “a

limited detention to ascertain whether defendant was under the influence of alcohol” based on

smelling alcohol, seeing defendant’s bloodshot, glossy eyes, hearing defendant’s slurred speech,

and defendant admitting drinking three to four beers in the past hour); Village of Lincolnshire v.



                                                 - 10 -
Kelly, 389 Ill. App. 3d 881, 885, 907 N.E.2d 440, 445-46 (2009) (following a valid traffic stop for

speeding, the officer acquired unrelated reasonable suspicion for DUI based on an odor of alcohol

and defendant’s admission of drinking one glass of wine). We do not cite these cases because they

stand on “all-fours” with this case. Few DUI cases are exactly the same. Few DUI defendants

exhibit identical indicators for intoxication. This is why there is no bright-line rule for reasonable

suspicion generally and reasonable suspicion for DUI specifically. See Timmsen, 2016 IL 118181,

¶ 18. We cite these cases simply to show how an initial reasonable encounter with police can

develop into a separate brief investigative detention under Terry if the officer acquires specific,

individualized, articulable facts that a crime has been or is being committed. And it is those

circumstances following the initial, valid encounter that are relevant to the Terry inquiry into the

prolonged detention. Here, upon encountering defendant’s person—smelling alcohol, seeing

defendant’s glossy eyes, and hearing defendant admit to drinking 2½ IPAs as recently as 35

minutes prior—Officer Krueger developed reasonable suspicion to briefly detain defendant for

field sobriety testing. The trial court erred in finding otherwise and granting defendant’s

suppression motion.

¶ 24           In hopes of providing some guidance for these decisions in the future, we pause

briefly to comment on the trial court’s approach and rationale in this case. By way of reminder, in

determining “whether or not there was sufficient reasonable, articulable suspicion *** to proceed

*** with the DUI investigation,” the trial court focused on what Officer Krueger did not see and

hear when he encountered defendant—erratic driving or noncooperation from defendant, to name

a few. Even though the court acknowledged this “was a good traffic stop” and even noted Officer

Krueger had reasons to believe defendant might be driving under the influence, the trial court

found the prolonged detention unreasonable, i.e., not supported by reasonable suspicion, because



                                                - 11 -
it was “concerned about cherry picking.” We find the court’s approach flawed in three ways. First,

though it may seem persnickety, police do not need “sufficient” reasonable suspicion, but simply

“reasonable suspicion” to proceed with a DUI investigation. To the extent the trial court used

“sufficient” as a measure for an amount of reasonable suspicion needed to detain defendant, such

use was improper because reasonable suspicion is not subject to quantification. Second, as we said

supra, this reasonable-suspicion inquiry began when Officer Krueger approached defendant’s

stopped vehicle. It did not begin when Krueger first observed defendant’s speeding vehicle.

Therefore, the court’s focus on defendant’s driving before the stop was a mistake. Such

observations may be relevant, perhaps, when an officer is attempting to develop a basis for a stop,

but here, there was no such need. Third, we find confusing the court’s emphasis on cherry picking.

Three times the court expressed concern that Officer Krueger was “cherry picking,” though it never

explained what it meant by the phrase. From context clues we understand the term connotes

subjectivity, not objectivity, on Officer Krueger’s part. Whatever the court meant by “cherry

picking,” we cannot endorse the court’s statements describing it as the court’s “greatest” or “main

concern” because a police officer’s “[s]ubjective intentions play no role in ordinary *** Fourth

Amendment analysis.” (Emphasis added.) Whren, 517 U.S. at 813; see also Village of Plainfield,

304 Ill. App. 3d at 342 (“[T]he United States Supreme Court has held that the ‘subjective intent’

or actual motivation of the police officers involved should play no role in determining the

reasonableness of an investigation pursuant to the Fourth Amendment.”).

¶ 25           Reasonable suspicion is a low bar, and Officer Krueger cleared it here. Seeing

defendant’s glossy eyes, smelling alcohol from defendant and the vehicle, and hearing defendant

admit to drinking 2½ IPAs provided Krueger with reasonable suspicion that defendant might be

committing DUI. The fact these observations occurred simultaneously with the traffic stop did



                                              - 12 -
nothing to prolong it, and once he had the reasonable suspicion, he did not unlawfully prolong a

valid traffic stop by having defendant submit to field sobriety testing.

¶ 26                                    III. CONCLUSION

¶ 27           For the reasons stated, we reverse the trial court’s judgment and remand for further

proceedings consistent with this opinion.

¶ 28           Reversed and remanded.




                                               - 13 -
                                  No. 4-19-0917


Cite as:                 People v. Patel, 2020 IL App (4th) 190917


Decision Under Review:   Appeal from the Circuit Court of McLean County, No. 19-DT-
                         342; the Hon. Pablo A. Eves, Judge, presiding.


Attorneys                Don Knapp, State’s Attorney, of Bloomington (Patrick Delfino,
for                      David J. Robinson, and David E. Mannchen, of State’s Attorneys
Appellant:               Appellate Prosecutor’s Office, of counsel), for the People.


Attorneys                James E. Chadd, Catherine K. Hart, and Simone A. Patras, of State
for                      Appellate Defender’s Office, of Springfield, for appellee.
Appellee:




                                       - 14 -